Per Curiam:
The defendant does not claim that the complaint is insufficient. She claims that it does not state a cause of action in equity. We are of the opinion that it does state an equitable cause of action. If otherwise, however, the defendant is in no position to raise the question, having failed to procure a ruling thereon and to except to such ruling if adverse: (Hand v. Kennedy, 83 N. Y. 149, 155.) The findings although unnecessarily numerous contain such as are essential to sustain the judgment. A careful consideration of the evidence leads us to the conclusion that such findings as are essential to support the judgment are themselves supported by the evidence. Judgment unanimously affirmed, with costs.